Citation Nr: 0531468	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-20 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected 
disabilities.

2.  Entitlement to a disability rating higher than 40 percent 
for post-traumatic arthritis of the left hip.

3.  Entitlement to a disability rating higher than 10 percent 
for shortening of the left lower extremity.

4.  Entitlement to a compensable rating for a keloid scar of 
the right arm.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

6.  Whether a timely notice of disagreement was received with 
respect to a November 1995 decision assigning initial ratings 
for disorders of the right hip, left knee, right knee, back, 
and left leg.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1984 to October 
1988.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied increased ratings for the left hip, 
shortening of the left leg, the scar on the right arm, and a 
total rating based on unemployability.  The RO also denied 
entitlement to service connection for a psychiatric disorder 
as secondary to the service-connected disabilities.  The 
veteran perfected an appeal of that decision.

The veteran's appeal was previously before the Board in 
December 2004, at which time the Board remanded the case for 
a personal hearing.  That hearing was conducted in March 2005 
before the undersigned, and a transcript of the hearing is of 
record.

The issues of entitlement to higher disability ratings for 
the post-traumatic arthritis of the left hip and the 
shortening of the left lower extremity, and the claim for a 
total rating based on unemployability, are addressed in the 
remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The Board notes that in a May 1998 decision the Board 
indicated that the veteran had submitted a notice of 
disagreement with the November 1995 decision in which the RO 
granted service connection and assigned ratings for disorders 
of the right hip, left knee, right knee, back, and left leg.  
Having found that a notice of disagreement had been filed, 
the Board instructed the RO to issue a statement of the case 
on those issues.

In doing so the Board referred to a VA Form 9 as having been 
received subsequent to the November 1995 decision.  The Board 
also referred to a June 1995 decision as being the decision 
in which the RO granted service connection for the right hip, 
left knee, right knee, back, and left leg disorders.  A 
review of that document reveals, however, that in the June 
1995 rating decision the RO deferred a decision on the cited 
issues.  Not until November 1995 did the RO grant service 
connection for the additional disabilities.

A review of the documents also reveals that the VA Form 9, 
which the Board referred to in May 1998 as a notice of 
disagreement with the November 1995 decision, was received by 
the RO in October 1995.  Because the document was received 
prior to the decision, it cannot constitute a notice of 
disagreement with the November 1995 decision.  See Cates v. 
Brown, 5 Vet. App. 399, 400 (1993).  The veteran did not 
submit any other document that could be construed as a notice 
of disagreement with the ratings assigned in the November 
1995 decision within one year of notice of that decision.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2005).

In a May 1998 rating decision the RO correctly found that a 
notice of disagreement had not been timely filed with the 
ratings assigned in the November 1995 decision.  In a 
statement received in November 1998, however, the veteran 
expressed disagreement with the RO's findings, and asked that 
a statement of the case be provided on the additional issues.  
Although the RO subsequently issued a statement of the case 
in July 1999, and the veteran submitted a substantive appeal 
of the ratings assigned for the additional disabilities in 
August 1999, those actions are not sufficient to instill 
jurisdiction with the Board in the absence of a timely notice 
of disagreement.  In this regard the Board notes that the RO 
did not issue any supplemental statements of the case 
regarding the issues addressed in the July 1999 statement of 
the case, or certify those issues to the Board as being on 
appeal.

The veteran's November 1998 statement does, however, 
constitute a notice of disagreement with the RO's May 1998 
determination that a notice of disagreement was not timely 
filed.  He has not been provided a statement of the case on 
that issue.  That issue is, therefore, also being remanded to 
the RO for proper action.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999) (if a notice of disagreement is filed 
and no statement of the case has been issued, the Board must 
remand, not refer, that issue to the RO).

The Board notes that in January 1996 the veteran submitted a 
notice of disagreement with the effective dates assigned for 
the grants of service connection in the November 1995 rating 
decision.  The RO issued a statement of the case on that 
issue in February 1996, but the veteran failed to submit a 
substantive appeal within one year of notice of the November 
1995 decision.  See 38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993) (although a notice of 
disagreement is timely filed, a timely filed substantive 
appeal is required to perfect the appeal); 38 C.F.R. § 20.200 
(2005).  

He again raised the issue of entitlement to an earlier 
effective date, and in July 2000 the RO notified him that the 
time period for perfecting an appeal of that issue had 
expired.  The veteran submitted a notice of disagreement with 
the July 2000 determination, and in October 2001 the RO 
issued a statement of the case on the issue of whether new 
and material evidence had been received to reopen the claim 
for an earlier effective date.  The veteran failed to perfect 
an appeal following issuance of the statement of the case.  
The Board finds, therefore, that this issue is not on appeal.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The probative evidence indicates that the veteran does 
not currently have a psychiatric disability that is related 
to a service-connected disability.

3.  The keloid scar on the right arm is superficial; well 
healed; not tender, painful, or unstable; and productive of 
no impairment of function of the arm.


CONCLUSIONS OF LAW

1.  A psychiatric disorder is not proximately due to or the 
result of service-connected disabilities.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2005).  

2.  The criteria for a compensable disability rating for a 
keloid scar on the right arm have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805 (2002); 38 C.F.R. §§ 4.1, 4.3, 4.118, 
Diagnostic Codes 7803-7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in December 2003 by 
informing him of the evidence required to establish 
entitlement to higher ratings and secondary service 
connection.  The RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

Although the December 2003 notice was sent following the June 
2000 decision, the veteran has had almost two years following 
the notice to submit additional evidence or identify evidence 
for the RO to obtain.  Following issuance of the notice the 
RO readjudicated the substantive merits of his claim in a 
February 2004 supplemental statement of the case.  In 
readjudicating the claim the RO considered all the evidence 
of record and applied the benefit-of-the-doubt standard of 
proof.  In resolving his appeal the Board will also consider 
all the evidence of record on a de novo basis, and apply the 
same standard of proof.  The Board finds, therefore, that the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005), motion for review en 
banc denied (May 27, 2005) (an error in the adjudicative 
process is not prejudicial unless it affects the essential 
fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination and/or 
obtain a medical opinion that includes a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  

The RO provided the veteran VA examinations in April 2000 and 
May 2003.  The veteran presented testimony before the 
undersigned in March 2005.  He has not indicated the 
existence of any other evidence that is relevant to the 
issues being decided.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2005).
Service Connection for a Psychiatric Disorder

Relevant Laws and Regulations

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  The 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to establish service connection on a secondary 
basis, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical evidence establishing a nexus between the service-
connected disability and the claimed disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2005).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

The Board previously denied service connection for a 
psychiatric disorder in July 1994.  In that decision, 
however, the Board addressed the issue of whether a 
psychiatric disorder was incurred in service.  The veteran's 
current claim is based on a psychiatric disorder being 
secondary to his service-connected disabilities.  Because the 
Board has not previously considered that issue the new and 
material evidence standard does not apply, and the Board will 
consider the current claim without regard to the prior 
denial.

Analysis

During the hearing held in March 2005, the veteran testified 
that he had become depressed as a result of the impairment 
and pain due to his service-connected disabilities.  The RO 
provided him a VA psychiatric examination in April 1990, 
which resulted in a diagnosis of panic disorder with 
agoraphobia, mild; to rule out post-traumatic stress disorder 
(PTSD).  

The RO provided him an additional VA psychiatric examination 
in May 2003, during which he reported being frustrated 
regarding his claim for compensation benefits, but stated 
that he did not perceive himself as having any psychiatric 
symptoms.  Although he was tearful for a few minutes during 
the examination, he denied ongoing symptoms of depression or 
anxiety.  Based on the results of the examination and review 
of the evidence in the claims file, the examiner determined 
that the veteran did not have a psychiatric disorder.  The 
examiner noted that the veteran had a sense of being wronged, 
but entered an assessment of "no psychiatric diagnosis" and 
found that the veteran was functioning at full capacity with 
respect to his mental abilities.  

In order to support a grant of service connection, the 
evidence must show that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997) (a historical diagnosis is not sufficient; 
the medical evidence must show that the veteran currently has 
the claimed disability).  The most recent medical examination 
shows that the veteran's complaints do not meet the criteria 
for a psychiatric diagnosis of disability.  His testimony of 
being depressed is not probative of a current diagnosis 
because he is not competent to provide evidence of a medical 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Board finds that the probative evidence indicates that he 
does not have a psychiatric disability, and the criteria for 
a grant of secondary service connection are not met.  For 
that reason the preponderance of the evidence is against the 
claim of entitlement to a psychiatric disorder as secondary 
to service-connected disabilities.
Increased Rating for A Keloid Scar of the Right Arm

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  If the minimum schedular evaluation requires 
residuals and the schedule does not provide a no-percent 
evaluation, a no-percent evaluation is assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31 (2005).

Subsequent to the initiation of the veteran's claim, the 
regulations pertaining to the evaluation of skin disorders 
were revised effective August 30, 2002.  See Schedule for 
Rating Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 31, 
2002) (codified at 38 C.F.R. § 4.118 (2005)).  As applied to 
the veteran's appeal, however, there are no material changes 
in the criteria for evaluating the keloid scar on the right 
forearm.  The Board finds, therefore, that it can apply 
either version of the rating criteria without prejudice to 
him.

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7803 provided a 10 percent evaluation 
if a superficial scar was poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicated that other scars were to be evaluated based 
on the limitation of function of the part affected.  
38 C.F.R. § 4.118 (2002).

The revised Diagnostic Code 7803 provides a 10 percent rating 
for scars that are superficial and unstable.  A 10 percent 
rating is also applicable under Diagnostic Code 7804 for 
scars that are superficial, painful on examination.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  A superficial scar 
is one not associated with underlying soft tissue damage.  
Other scars are to be rated based on limitation of function 
of the part affected under Diagnostic Code 7805.  38 C.F.R. 
§ 4.118 (2005).

Analysis

The veteran's service medical records show that he sustained 
a laceration to his right arm in service and later developed 
a keloid scar.  In February 1989 he underwent excision of the 
scar.  The RO granted service connection for a keloid scar of 
the right arm and assigned a non-compensable rating in August 
1990.  The rating has remained at that level since then.

The veteran underwent VA medical examinations in April 2000, 
during which the examiners noted his history of in-service 
injury and the resulting keloid formation on the right upper 
arm.  The veteran denied receiving any treatment for the 
injury since service, and reported that there was no pruritus 
or pain associated with the scar.  On physical examination he 
had a 7 by 6.5 centimeter scar on the distal right upper arm, 
with no associated tissue loss.  The scar was slightly 
hypertrophic and hyperpigmented.  There was no ulceration, 
exfoliation, crusting, or associated systemic or nervous 
manifestations.  The diagnosis was keloid formation, right 
upper forearm.

During the hearing held in March 2005, the veteran testified 
that he did not have symptoms in his right arm, but that he 
had a very bad keloid scar.  He said that his arm was 
functional and that he could use his arm normally.  He 
asserted that he was entitled to a compensable rating because 
the scar was disfiguring.  He admitted that the scar was not 
painful, but that it scratched him sometimes with weather 
changes.  When asked by his representative whether it became 
sore with overuse, he responded affirmatively.  

According to either version of the rating criteria, a 
10 percent rating is applicable if the scar is unstable or 
ulcerated, tender or painful on objective examination, or 
otherwise productive of limitation of function.  The 
examination reports do not show that any of these criteria 
are met.  Although the veteran asserted that a compensable 
rating was warranted because the scar was disfiguring, a 
compensable rating is applicable only if the disfiguring scar 
is on the head, face, or neck.  See 38 C.F.R. § 4.118 (2002) 
or (2005).  In addition, his complaint of pain with use is 
not supported by evidence of the scar being painful on 
examination, as required by the rating criteria.  The Board 
finds, therefore, that the criteria for a compensable rating 
are not met, and that the preponderance of the evidence is 
against the claim of entitlement to a compensable rating for 
a keloid scar of the right arm.




ORDER

The claim of entitlement to service connection for a 
psychiatric disorder as secondary to service-connected 
disabilities is denied.

The claim of entitlement to a compensable disability rating 
for a keloid scar of the right arm is denied.


REMAND

With respect to the remaining issues, the Board finds that VA 
has not yet met its duty to assist the veteran in developing 
the evidence needed to substantiate his claim.  During the 
March 2005 hearing he testified that he was seeking 
additional medical treatment for his musculoskeletal 
disabilities.  In addition, he asserted that his 
musculoskeletal disabilities had increased in severity since 
his most recent examination in November 2003.  For these 
reasons remand of these issues is required.

As previously stated, a statement of the case should be 
provided to the veteran regarding whether a timely notice of 
disagreement was received pertaining to the ratings assigned 
in the November 1995 decision.  That issue is, therefore, 
being remanded to resolve that procedural defect.  Manlincon, 
12 Vet. App. at 240-41.

Accordingly, these issues are remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left hip 
or left leg since August 1998.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file 

2.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
current severity of the left hip and left 
leg disabilities.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should examine the left hip 
and leg and provide a diagnosis for any 
pathology found.  The examiner should 
also describe the functional limitations 
resulting from the left lower extremity 
disability, including the range of motion 
of the left hip.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues remaining 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

4.  The RO should provide the veteran and 
his representative a statement of the 
case pertaining to the issue of whether a 
notice of disagreement was timely filed 
regarding the ratings assigned in the 
November 1995 rating decision.  The 
veteran should then be given the 
opportunity to submit a substantive 
appeal.

The case should be returned to the Board for consideration of 
any issues that remain in a denied status and for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The Board will defer taking any action 
on the claim for a total rating based on unemployability 
until the development regarding the claims for increased 
ratings for the left hip and left lower extremity has been 
completed.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).




	                     
______________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


